PER CURIAM.
The State appeals an order granting ap-pellee’s motion to suppress contraband. A recitation of the facts in this case is unnecessary because at the hearing on the motion, the State virtually agreed that the motion was well taken. In response to the court’s question as to whether the State concurred in the defendant’s position, the assistant state attorney replied: “Well, based upon the facts that have been put in the record, I believe so. Probably.”
The State may not lead the court to an incorrect conclusion and then be heard to complain that the court erred.
AFFIRMED.
MOORE, HERSEY and GLICKSTEIN, JJ., concur.